internal_revenue_service number release date index number ------------------------ ----------------------------------- ----------------------------- in re -------------------- ------------------ --------------------------------------------- ----------------------------- department of the treasury washington dc person to contact ----------------------- telephone number --------------------- refer reply to cc tege eb qp2 - plr-159257-03 date date legend taxpayers company ---------------------------------------------------- -------------------------------------------------------- -------------------------------------------- esop --------------------------------------------------------------- ------------------------------------------------------------------------------------------- --------------------------------------- x shares state y investment firm investment_advisor tax accountant ------------------------------------------ ---------- ------------------- --------------- -------------------------------------- dear ----------------- this responds to your letter on behalf of the above-named taxpayers requesting a ruling under the facts described below that the taxpayers will be treated as having substantially complied with the requirements of sec_1_1042-1t of the temporary income_tax regulations concerning notarized statements of purchase in connection plr-159257-03 with the sale of stock of the company to the employee_stock_ownership_plan esop maintained by the company taxpayer a owned x shares of company common_stock the stock was acquired by taxpayer a by inheritance taxpayer a had not received the stock in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 sec_422a sec_423 or sec_424 of the internal_revenue_code_of_1986 code applied the company is a domestic c_corporation that has never had any stock outstanding on an established_securities_market we will assume for purposes of this ruling_request that common_stock of the company constitutes qualified_securities within the meaning of sec_1042 of the code and that the esop is qualified under sec_401 and meets the requirements of sec_4975 on september ------- taxpayer sold x shares of common_stock of the during may and june of ------ taxpayers were on an extended motor-home trip company to the esop as a result of the sale taxpayer realized a gain after this transaction and related contemporaneous transactions involving other shareholders of the company the esop held more than percent of the total value of all outstanding_stock of the company other than stock described in sec_1504 to the u s east coast and mid-west regions and were not planning to return to their home in state y until the first week of july ------- taxpayer first heard about the offer to purchase the company's shares and the short time frame for responding to the offer through a telephone call from a relative who also owned shares in the company taxpayer flew home to obtain the stock certificate from taxpayer's safe deposit box and to retrieve the mail copies of a memorandum dated june ------- from management of the company the formal offer to purchase dated june ------- from the esop administrator and trustee and the letter of transmittal to tender taxpayer's common_stock after taxpayer's return from the midwest in june ------- taxpayer spoke with the esop administrator and trustee as well as the attorney for the company about certain details of the transaction and then signed and submitted taxpayer's notarized letter of transmittal and stock certificate these individuals did not advise the taxpayer of the day notarization requirement applicable to statements of purchase of qualified_replacement_property contained in sec_1_1042-1t of the temporary income_tax regulations investment_advisor to inform her that the taxpayer would soon be receiving a large payment and to discuss the best_method for reinvesting the proceeds taxpayer informed the investment_advisor of the month replacement_period and of the after taxpayer's return to state y in july ------- taxpayer met with taxpayer's on september ------- taxpayer received a letter from the trustee bank on september ------- the sales proceeds were deposited in a new separate while documents received by the taxpayer contained suggestions to obtain tax plr-159257-03 requirement to invest the proceeds in qualified_replacement_property the investment_advisor indicated that she was not familiar with these requirements but would consult the home_office to make certain that only appropriate investments were purchased neither the home_office nor the investment_advisor advised taxpayer of the day notarization requirement transmitting a check in the amount of the sales_price and suggesting that the taxpayer consult a tax professional concerning the tax consequences of the sale advice taxpayers assumed they had been told all the significant requirements and assumed the investment firm would have informed them if there were any further requirements relating to the stock purchases taxpayers also believed that their tax accountant would know how to properly report the transaction on taxpayers' returns accordingly taxpayers did not consult with a tax accountant investment firm account designated as the taxpayers' esop account during the period october ------ through february ------- taxpayers purchased qualified_replacement_property with monies from the taxpayers' esop account since both taxpayers and the investment_advisor were unaware of the day notarization requirement no notarized statements of purchase were prepared within days of each purchase in march of ------- taxpayers received a memorandum dated march ------- from the attorney for the company containing more specific information about the tax filing_requirements and for the first time mentioning the day notarization requirement including documents relating to the sale to the esop to tax accountant during the tax_return preparation process tax accountant's associate reviewed the documents relating to the sale to the esop and recommended meeting with taxpayers to discuss the requirements of sec_1042 and the regulations this meeting took place on date tax accountant's associate advised taxpayers to file an extension of time to file their ------- returns investment_advisor to review facts and make certain that all purchases of replacement_property made after march ------- were properly notarized on march ------- taxpayers delivered their ------- tax_return information on april ------- tax accountant's associate met with taxpayers and on august ------- taxpayers executed and had notarized the statement of plr-159257-03 election to treat the sale of shares of company stock to the esop as a sale on the same day taxpayers had statements of purchase for qualified_replacement_property purchased between october ------- and february ------- notarized statements of purchase for qualified_replacement_property purchased from march to march ----- ------- and from june to july ------- were notarized within days of purchase on august -------- tax accountant filed a request for an additional extension of time until october ------ for filing taxpayers' ----- income_tax return on or before october taxpayers filed their ------- income_tax return and included a statement electing nonrecognition treatment under sec_1042 as well as a statement of consent pursuant to sec_1042 signed by the company whereby the company agreed to be bound by the terms of sec_4978 and sec_4979a the notarized statements of purchase as described above were filed with the taxpayers' --------income tax_return you have requested a ruling that based on the specific facts of this case the taxpayers will be treated as having substantially complied with the requirements of sec_1_1042-1t of the temporary income_tax regulations sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of sec_318 immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer's holding_period with respect to the qualified_securities is at least years determined as of the time of the sale sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in plr-159257-03 sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer's income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers plr-159257-03 sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase literal compliance with procedural directions in treasury regulations on making elections is not always required see 67_tc_736 acq in result 1979_1_cb_1 regulatory requirements that relate to the substance or the essence of the statute on the other hand must be complied with strictly with respect to the present ruling_request taxpayers were not aware of the day notarization requirement for purchases of qualified_replacement_property and were not informed of it by tax professionals upon whom they had relied for advice on the esop transaction until after some purchases of qualified_replacement_property had already been made taxpayers requested relief before the expiration of the time for filing the return on which the election must be made all purchases of qrp were made within the qualified replacement_period with respect to the esop sale upon learning of the notarization requirement statements of purchase for subsequent purchases of qrp were notarized within days of the date of purchase and notarized statements of purchase were executed for previous purchases of qrp therefore based on the specific facts of this case and representations made by taxpayers we conclude that taxpayers have substantially complied with the requirements of sec_1_1042-1t of the temporary income_tax regulations with respect to the taxpayers' sale of qualified_securities to the esop except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayers requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers plr-159257-03 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours robert d patchell chief qualified_plans branch division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes cc --------------------
